DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 3-21-2022. Claim 5 canceled, claim 31 new.  

3.	As per MPEP 821.04 rejoinder
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.
	
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone and an email communication with Roger Chen on 3-25-2022. The amendment or cancellation of claims by formal examiner's amendment is permitted when passing an application to issuewhere these changes have been authorized by applicant (or his/her attorney or agent)in a telephone or email communication.
	Claims 16-30 canceled.
Allowable Subject Matter
5.	Claims 1-4, 6-15 and 31 allow.
The following is an examiner’s statement of reasons for allowance:
Voss 2020/0211521 in view of Shim 2015/0163599 fails to disclose the new claimed limitation as recited in claim 1, “wherein the slit divides the membrane into a first membrane portion and a second membrane portion, the first membrane portion is actuated to have a first displacement, and the second membrane portion is actuated to have a second displacement; wherein over a segment of the slit, a difference between the first displacement of the first membrane portion and the second displacement of the second
membrane portion is larger than a thickness of the membrane, and the vent
is formed over the segment of the slit.”

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653